Case 1:20-cv-01497-ELH Document 1 Filed 06/05/20 Page 1 of 8




                                                 20-cv-1497
Case 1:20-cv-01497-ELH Document 1 Filed 06/05/20 Page 2 of 8
Case 1:20-cv-01497-ELH Document 1 Filed 06/05/20 Page 3 of 8
Case 1:20-cv-01497-ELH Document 1 Filed 06/05/20 Page 4 of 8
Case 1:20-cv-01497-ELH Document 1 Filed 06/05/20 Page 5 of 8
Case 1:20-cv-01497-ELH Document 1 Filed 06/05/20 Page 6 of 8
Case 1:20-cv-01497-ELH Document 1 Filed 06/05/20 Page 7 of 8
Case 1:20-cv-01497-ELH Document 1 Filed 06/05/20 Page 8 of 8
